Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In paragraph 0001 on page 1 of the specification (Cross-Reference to Related Applications), the phrase --now U.S. Patent no. 10,710,073—was inserted after the phrase “U.S. Patent Application 16/422,030 filed May 24, 2019—so as to update the status of this parent application. 
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/904,523 is being allowed in view of the proper terminal disclaimers filed on March 9, 2022, and since the closest prior art of record to Nakano et al (US 2011/0065190) fails to teach or fairly suggest a fluidic system and method for generating a biological substance such as platelets comprising a first channel, a second channel running parallel to the first channel, and a plurality of microchannels between the first and second channels, wherein the plurality of microchannels form a fluid communication path from the first channel to the second channel, wherein the first channel is configured to receive a first biological composition containing a biological source material such as megakaryocytes capable of generating target biological substances such as blood platelets at a first flow rate, the second channel is configured to receive a second biological composition at a second flow rate, wherein the first and second channel flow rates are configured to create a physiological shear rate on the biological source material positioned within the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 17, 2022